Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General, Counsel for the United States:
1. That the merchandise covered by the present appeals for reappraisement consists of hardboard manufactured in France and exported to the United States by the Soeiete Francaise pour le Commerce Exterieur de Panneaux (EXPANO) and is described on the invoices as Isorel D-3;
2. That at the times of exportation of such merchandise, its export value within the meaning of Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (c) of that Act;
3. That foreign value as defined in Section 402a(c) of the Tariff Act of 1930, as amended by the Customs Simplieation [sie] Act of 1956, is the proper basis *506for determining the value for appraisement of this merchandise, and that such value is:
In the ease of Isorel D-3, 3.31 nouveau francs per square meter, less 33%%, less 1%, less 1%%, less 20%, plus packing differential.
4. That as to all other merchandise covered by the invoices pertaining to this appeal for appraisement, Plaintiff hereby abandons its appeal; and that this appeal for reappraisement is deemed submitted upon the foregoing stipulations.
Upon the agreed facts, I find foreign value as defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the Isorel D-3 hardboard, covered by this appeal for reappraisement, and that such value was as follows:
* * * 3.31 nouveau francs per square meter, less 33%%, less 1%, less 1%%, less 20%, plus packing differential.
As to all other merchandise, plaintiff’s appeal having been abandoned is hereby dismissed.
Judgment will be entered accordingly.